DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of a single species in the reply filed on 3/04/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.   
The elected species reads upon claims 26-30, 34-39 and 43-46.  Claims 31-33, 40-42 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 26-30, 34-39 and 43-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jani et al (Pharma Science Monitor 3(4) Suppl-1:2463-2476, 2012; provided in Applicant’s IDS filed 9/13/2019).
Claim 26 is drawn to an orally disintegrating film comprising:
(a)	ondansetron or a salt thereof in an amount of about 2 to 24 mg;
(b)	a first hydrophilic film forming polymer (more specifically, HPMC (claim 29)) having a MW of between about 5,000 Da and about 50,000 Da and a viscosity between about 3 cps and about 6 cps in an amount from about 15% to about 50% by weight (more specifically, from about 20% to about 50% by weight (claim 28); and
(c)	a second hydrophilic film forming polymer (more specifically, HPMC (claim 30)) having a MW between about 50,000 Da and about 60,000 Da and a viscosity of about 15 cps, 
wherein said first hydrophilic film forming polymer is mixed with said second hydrophilic film forming polymer in a ratio from about 0.3:1 to about 7:1 (more specifically, from about 0.5:1 to about 7:1 (claim 27)). 
Jani et al (at Page 2465, Table 1, Formulation F2) teach “[f]ast releasing films of Ondansetron hydrochloride” comprising:
(a)	ondansetron or a salt thereof in an amount of 50 mg;
(b)	HPMC E 5 in an amount of 20 mg; and
(c)	HPMC E 15 in an amount of 80 mg
As such, the orally disintegrating film of Jani et al differs from the instantly claimed film in the amounts of ondansetron and HPMC E 5.
Yet, as further taught by Jani et al, the “[a]verage daily dose of Ondansetron hydrochloride is 24 mg in 3 divided doses” (Page 2464).  
Accordingly, it would have been prima facie obvious to formulate the ondansetron-comprising orally disintegrating films so as to deliver ondansetron in an amount of 8 mg.
As to the amount of HPMC E 5, as stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
In the instant case, the concentration of the various ingredients in fast acting orally disintegrating film is clearly a result-effective variable as demonstrated by Jani et al, who demonstrate that alterations in the amount of HPMC E 5 impact disintegration time, drug release, thickness, folding endurance, and so on (entire document; compare Formulations F1, F2, F5, F7 HPMC E 5 to include in the composition in order to best achieve the desired results.  
In view of the foregoing, instant claims 26-30 are rejected as prima facie obvious.
Claim 34 is drawn to the orally disintegrating film of claim 1, wherein said film disintegrates within about 30 seconds in about 20 cc of water at about 37oC and lightly shaken.
As further taught by Jani et al, “[d]isintegration time showed by formulations was found to be in the range of 28.0-52.0 sec” (Abstract) and Formulation F2, in particular, had a disintegration time of 38+3 seconds (Page 2468, Table 2), using “the USP disintegration apparatus” and “[s]imulated salivary fluid (PH 6.8)… as the medium” (Page 2466).  
Although the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic (In re Rijckaert, 9 F.3d 1531 (Fed. Cir. 1993) – and, indeed, “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)) – Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  As such, a prior art disclosure of a product or method “appearing to be” substantially identical to that instantly claimed, and/or rationale or evidence “tending to show” inherency, shifts the burden to the Applicant to prove otherwise (MPEP 2112 (IV)-(V)).  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977).  In the instant case, the Jani et al, specifically teach that Formulation F2 had a disintegration time of 38+3 seconds (Page 2468, Table 2), using “the USP disintegration apparatus” and “[s]imulated salivary fluid (PH 6.8)… as the medium” (Page 2466).  As such, absent evidence to the contrary, it is asserted that Formulation F2 taught by Jani et al would necessarily disintegrate within about 30 seconds in about 20 cc of water at about 37oC and lightly shaken.  See also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on.”
Accordingly, instant claim 34 is also rejected as prima facie obvious.
Instant claim 35 (drafted independently) and claims 36-39 and 43 (dependent therefrom) as well as claim 44 (drafted independently) and claims 45-46 (dependent therefrom) embrace the same orally disintegrating film as recited by claims 26-30 and 34 except that claim 44 further includes the limitation that said films are “characterized by a pre-drying solution blend with a measured viscosity of about 2,000 to about 10,000 cps”.  
However, since it is evident that the instant limitation in claim 44 entails nothing more than a step in the production of the claimed films, the limitation does not carry patentable weight.  Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  As stated by the court in In re Thorpe
Accordingly, instant claims 35-39 and 43-46 are rejected as prima facie obvious for the same reasons as discussed above with regards to claims 26-30 and 34.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,456,378.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘378 claims are similarly drawn to orally disintegrating films comprising:
(a)	ondansetron or a salt thereof in an amount of about 2 to 24 mg;
(b)	a first hydrophilic film forming polymer (more specifically, HPMC) having a MW of between about 5,000 Da and about 50,000 Da and a viscosity between about 3 cps and about 6 cps in an amount from about 15% to about 50% by weight (more specifically, from about 20% to about 50% by weight; and
(c)	a second hydrophilic film forming polymer (more specifically, HPMC) having a MW between about 50,000 Da and about 60,000 Da and a viscosity of about 15 cps;
wherein:
said first hydrophilic film forming polymer is mixed with said second hydrophilic film forming polymer in a ratio from about 0.3:1 to about 7:1 (more specifically, from about 0.5:1 to about 7:1); and
oC and lightly shaken.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611